Appeal from a judgment of the Supreme Court, Onondaga County (John J. Brunetti, A.J.), rendered January 7, 2002. The judgment convicted defendant, upon his plea of guilty, of attempted assault in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: By failing to move to withdraw his plea of guilty or to vacate the judgment of conviction, defendant failed to preserve for our review his contention that his plea was not knowingly and voluntarily entered (see People v Hogue, 295 AD2d 928 [2002], lv denied 99 NY2d 536 [2002]; People v Linares, 174 AD2d 847 [1991], lv denied 78 NY2d 969 [1991]). The sentence is not unduly harsh or severe. Present—Pigott, Jr., P.J., Green, Hurlbutt, Scudder and Lawton, JJ.